Citation Nr: 0524706	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  02-10 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence, claimed as a residual of or due to service-
connected total abdominal hysterectomy.  

2.  Entitlement to service connection for fecal incontinence, 
claimed as a residual of or due to service-connected 
sphincterectomies.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

Appellant had active military service from May 1978 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for urinary incontinence (claimed as a postoperative residual 
of in-service hysterectomy) and for fecal incontinence 
(claimed as a postoperative residual of in-service 
sphincterectomies).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellant is service connected for the residuals of a total 
abdominal hysterectomy and for hemorrhoids with a history of 
anal fissures, resulting in sphincterectomies conducted in 
service.  She as asserted that she has urinary stress 
incontinence secondary to the hysterectomy and fecal 
incontinence secondary to the anal fissure surgery.

Review of the record reveals that the original RO denial was 
on the basis that there was no evidence of either disorder, 
so that service connection could not be granted.  There has 
been evidence added to the file, including some after the 
file was sent to the Board, suggesting the presence of both 
pathologies.  The evidence received at the Board was not 
received with a waiver of RO jurisdiction.  Thus, initial 
review of the evidence by the RO is indicated.

Were this the sole problem with the record, the Board might 
solicit a waiver and attempt to proceed.  Unfortunately, 
there is additional fundamental development that needs to be 
undertaken.

As noted, there is now evidence of fecal incontinence and 
urinary incontinence.  There is one assessment apparently in 
2000 of stool incontinence/status post spincterectomy.  There 
is indication that there has been treatment at the Sewells 
Point Branch Navy Clinic and at the Navy Medical Center in 
Portsmouth.  It does not appear that all records of this 
treatment have been obtained.

Furthermore, a comprehensive examination with opinion has not 
been obtained.  Appellant was apparently scheduled for a 
gynecological examination.  A male physician was to perform 
the contract exam.  Appellant sought a female physician.  
Apparently the contractor had a female physician who was not 
taking appointments and it was administratively determined 
that appellant failed to report for the exam.  It is the 
conclusion of the undersigned that additional effort to 
locate a female physician is not an unreasonable request.  
This could be done at a nearby VA facility, Military 
facility, or by private physician paid for by the VA.  
Appellant lives in the Norfolk area, and it would seem 
appropriate steps to find a female gynecologist could be 
undertaken.  If not, attempts to forward records to an 
appropriate physician could be undertaken so that a 
comprehensive opinion could be offered.

In view of the foregoing this case is REMANDED for the 
following actions:

1.  Appellant should be contacted to 
provide a comprehensive list of all 
medical treatment rendered for urinary 
and fecal incontinence.  This should 
include details, including approximate 
dates of treatment at the Sewells Point 
Branch Navy Clinic and the Portsmouth 
Naval Medical Center.  Actual treatment 
records as opposed to written statements 
should be obtained.  All other treatment 
should be reported and records obtained.  
If there is a failure to obtain records, 
documentation as to the attempts made to 
obtain records should be associated with 
the claims file.

2.  Thereafter, and whether or not 
records are obtained, appellant should be 
scheduled for appropriate examination(s) 
by a female examiner(s).  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner(s) for review 
prior to the examination(s).  If a female 
examiner(s) cannot be located with 
reasonable effort, all records should be 
forwarded to an appropriate physician(s) 
for entry of an opinion as to the 
following.  If examination(s) is/are 
done, the examiner(s) should enter 
opinions as to the following.

(a)	Is there clinical evidence of 
urinary and/or fecal incontinence?
(b)	If so, what is the etiology of 
either/both?  That is, specifically, 
is there clinical indication of any 
relationship to in-service surgeries 
for which service connection has been 
granted.  Did the surgeries result in 
incontinence as a residual or did the 
surgeries make worse the pathology?  
If there is no relationship shown to 
the surgeries, that should be set out.  
If a determination cannot be made 
without resort to speculation, that 
too should be set out in the claims 
folder.

Thereafter, the issues should be reviewed by the RO.  Review 
should encompass the records submitted through the RO to the 
Board since the last rating action.  To the extent the 
benefits sought are not granted, appellant and her 
representative should be provided with a supplemental 
statement of the case and offered a reasonable opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate review, as in order.  No 
action is required of the appellant until she is notified.  
The Board intimates no opinion as to the outcome in this case 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




